     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )   Case No. 1:18-cv-01438-SKO
     Regina Evanovich,                                 )
10                                                     )   STIPULATION AND ORDER FOR
                    Plaintiff,                         )   EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 03/13/2020 to 04/12/2020, for Plaintiff to serve on defendant with PLAINTIFF’S REPLY
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s second request for an extension of time for which there is good cause.
22   Plaintiff respectfully states that the requested extension is necessary due several merit briefs
23   being due on the same week. The week of 03/09/2020 Plaintiff’s Counsel had 17 Administrative
24   Hearings; the week of 03/15/2020 Plaintiff’s Counsel has 9 administrative hearings: Each
25   hearing required that counsel draft a thorough brief. Counsel asserts that he has had an usual
26   February and March Administrative Hearing Calendar with nearly double the hearings from the
27   usual number of hearings. In additional, Counsel has had several merit briefs due in the US
28   District Courts.   Counsel requires additional time to brief the issues thoroughly for possible



                                                   1
 1   settlement negotiations. Defendant does not oppose the requested extension. Counsel
 2   apologizes to the Defendant and Court for any inconvenience this may cause.
 3
                                            Respectfully submitted,
 4
 5   Dated: March 12, 2020                          PENA & BROMBERG, ATTORNEYS AT LAW

 6
                                        By: /s/ Jonathan Omar Pena
 7
                                           JONATHAN OMAR PENA
 8                                         Attorneys for Plaintiff

 9
10
     Dated: March 13, 2020                  MCGREGOR W. SCOTT
11                                          United States Attorney
                                            DEBORAH LEE STACHEL
12                                          Regional Chief Counsel, Region IX
13                                          Social Security Administration

14
                                        By: */s/ Marla Letellier OBO Ellinor R. Coder
15
16                                          Marla Letellier OBO Ellinor R. Coder
                                            Special Assistant United States Attorney
17                                          Attorneys for Defendant
                                            (*As authorized by email on 03/13/2020)
18
19                                                 ORDER

20            Pursuant to the parties’ above stipulation, (Doc. 28), for good cause shown, Plaintiff shall
21
     file and serve on Defendant the reply brief by no later than April 12, 2020.
22
23
     IT IS SO ORDERED.
24
25   Dated:     March 13, 2020                                     /s/   Sheila K. Oberto              .
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28



                                                   2
